This cause is submitted on motion for rehearing. The effect of holding the postal money order was considered by the court and discussed in the opinion. The contention is made that the rent control board allowed the plaintiff an increase in the rent on the basis of one dollar per month for each subtenant. The record shows that this increase was not allowed until October 24, 1946, effective the same day. The rent for the month of October was paid prior to the action of the rent control board granting an increase of rent. For this reason the increased rental allowance could not affect the October term.
The motion will be overruled.
Motion overruled.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 310